Citation Nr: 1527987	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable evaluation, for residuals of a non-displaced distal malleolus fracture, status post-surgical repair with tibial spurring and tendosynovitis, left ankle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel









INTRODUCTION

The Veteran served on active duty from May 1989 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

1.  Prior to August 27, 2013, the Veteran's right ankle disability was manifested by a normal gait, dorsiflexion to a full 20 degrees and plantar flexion to a full 45 degrees, with no evidence of ankylosis, malunion, deformity, or symptoms that more nearly-approximate a moderate ankle injury.

2.  From August 27, 2013, the Veteran's right ankle disability was manifested by dorsiflexion to 10 degrees with pain and plantar flexion that ranged to 30 degrees with pain, with no evidence of ankylosis, malunion, deformity, or symptoms that more nearly-approximate a marked foot injury.


CONCLUSION OF LAW

1.  Prior to August 27, 2013, the criteria for an initial, compensable evaluation for residuals of a non-displaced distal malleolus fracture, status post-surgical repair with tibial spurring and tendosynovitis, left ankle, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2014). 

2.  From August 27, 2013, the criteria for an initial evaluation of 10 percent, but no higher, for residuals of a non-displaced distal malleolus fracture, status post-surgical repair with tibial spurring and tendosynovitis, left ankle, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a, Diagnostic Codes 5271, 5284 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The required notice was provided to the Veteran in May 2010.  Neither he nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Further, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, pertinent service treatment records and post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, an August 2013 VA examination report discussed all applicable medical principles and pertinent medical treatment records relating to the increased rating issue discussed herein, and the analysis is considered adequate upon which to decide the claim at issue.  Neither the Veteran nor his representative has objected to the adequacy of this examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran applied for service connection for a left ankle disability while still in service and was assigned an initial, non-compensable rating in December 2010 with an effective date of November 1, 2010, the day following separation.  He claims his disability warrants a compensable rating.

To that end, the Board notes that disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of record establishes distinct time periods in which the issue on appeal resulted in symptoms that warrant staged ratings (prior to August 27, 2013, and thereafter).

When determining the severity of musculoskeletal disabilities, which are at least partly-rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

A non-compensable evaluation has been assigned for residuals of a left ankle fracture pursuant to Diagnostic Codes 5271-5024.  The hyphenated Diagnostic Code for the left ankle disability reveals that Diagnostic Code 5271 is assigned for limitation of motion as the service-connected injury and Diagnostic Code 5024 (tenosynovitis) is assigned as the residual disability.  38 C.F.R. § 4.27.

Under Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if "mild," and 20 percent disabling if "marked."  38 C.F.R. 
§ 4.71a.  VA considers normal range of motion of the ankle as 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  Words such as "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2014).

In conjunction with his claim, the Veteran was first afforded a VA examination in May 2010.  At that time, it was noted that the Veteran's left ankle disability began in 2009 as the result of a fracture while deployed to Afghanistan.  The Veteran reported symptoms to include pain, swelling, instability, difficulty walking on uneven ground, squatting, and carrying a heavy load.  The Veteran was awaiting surgery for an ongoing condition of the left ankle.

On examination, gait was normal with no utilization of ambulatory aids.  Tenderness to palpation was noted, though heel/toe walking was normal, muscle strength was 5/5, and range of motion was full (dorsiflexion to 20 degrees, plantar flexion to 45 degrees).  There was no limitation to the range of motion due to pain, fatigue, weakness, or lack of endurance with repetitive use.  A CT scan of the left ankle demonstrated old avulsion injuries of the medial malleolus and lateral process of the talus.  There was mild anterior distal tibial spurring.

The Veteran was next afforded a VA examination on August 27, 2013.  He was diagnosed with left ankle degenerative joint disease by way of imaging studies, status-post tendon transfer.  The Veteran denied flare-ups of the left ankle, and he did not use assistive devices.  Dorsiflexion was to 15 degrees, with pain at 10 degrees, and plantar flexion was to 35 degrees, with pain at 30 degrees.  The Veteran was able to perform three repetitions without additional limitation.  Functional loss was described as less movement than normal, with pain on motion.  Pain on palpation was also present.  Muscle strength was 5/5, and there was no laxity found (Anterior drawer and tilt tests were negative).  Ankylosis was not present.  A surgical scar was not painful, unstable, or greater than 39 sq. cm.  

It was noted that the left ankle would have an effect on the Veteran's ability to work, in that the disability caused pain with running, standing more than 15 minutes, and limited some activities.  However, it was noted that the left ankle did not preclude limited duty or sedentary employment.

Collectively, the aforementioned evidence, in conjunction with in-service and VA treatment reports of record, provides no basis for assignment of a compensable evaluation for a left ankle disability prior to August 27, 2013.  His gait was normal and range of motion was full.  Aside from pain, no functional limitation was observed.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  Degenerative joint disease was not diagnosed at the time of the May 2010 VA examination, and other manifestations (such as ankylosis, malunion, and deformity) were not present.

The evidence of record indicates that the Veteran has met the criteria for an evaluation of 10 percent for his left ankle disability from August 27, 2013.  Motion of the left ankle was limited on examination, and pain was noted prior to the end of each range.  See DeLuca.  Pain was noted at 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  Arthritis of the left ankle was diagnosed, and some functional loss was observed.  Ankylosis was absent, as was instability, malunion and deformity.  As such, the Board finds that an evaluation of 10 percent is warranted for a moderate left ankle disability.

There is no medical evidence of record to demonstrate marked limitation of motion of the ankle, as required for a 20 percent rating pursuant to Diagnostic Code 5271.  Rather, plantar flexion was to 30 degrees, with pain, and dorsiflexion to 10 degrees with pain during this appellate period.  Even at that time, strength in the ankle joint was 5/5, and the Veteran did not require the use of any assistive device.  With repetitive use, there was no additional loss of range of motion due to pain, fatigue, weakness or incoordination.  As such, an evaluation in excess of 10 percent is not warranted pursuant to Diagnostic Code 5271, as marked limitation of motion has not been demonstrated. 

The medical evidence of record also does not demonstrate that the right ankle disability more nearly approximates a "moderately severe" foot injury, as required for a 20 percent rating pursuant to Diagnostic Code 5284.  There was no discernable loss of function with the exception of the mild loss of range of motion described above.  The medical evidence for this time period reflects, at most, moderate impairment of dorsiflexion and plantar flexion with only pain on motion and palpation.

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, along with the Veteran's subjective complaints.  The most recent VA examiner found additional loss of range of motion due to pain, as noted, but no additional loss due to fatigue, weakness or incoordination with repetitive use.  Based on the foregoing, the Board finds that 38 C.F.R. §§ 4.40, 4.45, and DeLuca do not provide a basis for a rating in excess of 10 percent.  

Further, there is no medical evidence of ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, a higher rating under any of the diagnostic codes evaluating these disabilities is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270, 5272, 5273, 5274 (2014).

Finally, though a surgical scar of the left ankle was noted, said scar was not painful, unstable, or greater than 39 sq. cm in size.  The criteria for an additional, compensable rating for a left ankle scar have not been met.  See 38 C.F.R. § 4.118.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected disability.  He has noted that his disabilities are more severe than his current ratings would suggest, and that he suffers from a large scar (already service connected), daily pain, loss of motion, instability, and a limited ability to stand, walk, run, and carry items.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing pain and instability.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

While the Board may consider the Veteran's subjective statements regarding the severity of his disability, and has in this case, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and the types of findings are not readily observable by a layperson, and that objective medical findings and opinions provided by the VA examiners are afforded the greater probative weight.  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Here, the Board has determined that the findings and opinions provided by the VA examiners of record should be afforded the greater probative weight, and that the objective evidence of record fails to demonstrate marked ankle symptomatology, ankylosis, or malunion.  See Guerrieri.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disability are more than adequate in this case.  The Veteran has not described symptomatology for his ankle disability on appeal that would make his case unique or unusual.  Rather, symptoms such as musculoskeletal pain and decreased motion are contemplated by the rating schedule, as are manifestations such as ankylosis, malunion, and deformity.  Moreover, even if the schedular rating criteria did not adequately describe his symptoms, the Veteran has never been hospitalized in conjunction with the disability on appeal, save for an outpatient procedure (tendon transfer), and the VA examiners of record did not determine that such disability resulted in marked interference with the Veteran's employment.  While some limitation was noted in August 2013, the examiner specifically noted that limited duty or sedentary work was possible.  As such, none of the governing norms of an extraschedular rating are shown to be present.  Here, the Veteran's manifestations simply do not exceed the available rating criteria, and a special disability picture is not indicated.  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009), has been raised.  The evidence does not indicate that the Veteran specifically alleged that he is unemployable on account of  any disability, and the VA examinations of record did not indicate that the Veteran was unable to work.  
As such, Rice is not applicable.


ORDER

Prior to August 27, 2013, entitlement to an initial, compensable evaluation for residuals of a non-displaced distal malleolus fracture, status post-surgical repair with tibial spurring and tendosynovitis, left ankle, is denied.

From August 27, 2013, entitlement an evaluation of 10 percent, but no higher, for residuals of a non-displaced distal malleolus fracture, status post-surgical repair with tibial spurring and tendosynovitis, left ankle, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


